UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 10/31/13 (Unaudited) REPURCHASE AGREEMENTS (44.1%) (a) Principal amount Value Interest in $45,000,000 joint tri-party repurchase agreement dated 10/31/13 with BNP Paribas Securities Corp. due 11/1/13 - maturity value of $15,625,069 for an effective yield of 0.16% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.7002% to 7.75% and due dates ranging from 5/1/14 to 9/30/43, valued at $47,250,001) $15,625,000 $15,625,000 Interest in $74,750,000 joint tri-party repurchase agreement dated 10/31/13 with Credit Suisse Securities (USA), LLC due 11/1/13 - maturity value of $29,900,133 for an effective yield of 0.16% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.35% to 9.81% and due dates ranging from 12/12/13 to 12/15/66, valued at $78,488,332) 29,900,000 29,900,000 Interest in $398,500,000 joint tri-party repurchase agreement dated 10/31/13 with Deutsche Bank Securities, Inc. due 11/1/13 - maturity value of $90,761,303 for an effective yield of 0.12% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 12/1/25 to 6/1/43, valued at $406,470,000) 90,761,000 90,761,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 10/31/13 with Goldman Sachs & Co. due 11/1/13 - maturity value of $90,000,275 for an effective yield of 0.11% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 5.25% and due dates ranging from 1/2/14 to 3/27/23, valued at $204,000,736) 90,000,000 90,000,000 Interest in $314,134,000 joint tri-party repurchase agreement dated 10/31/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 11/1/13 - maturity value of $90,000,250 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 0.888% to 11.50% and due dates ranging from 12/1/13 to 9/1/47, valued at $320,416,680) 90,000,000 90,000,000 Interest in $59,500,000 joint tri-party term repurchase agreement dated 10/11/13 with Bank of Nova Scotia due 1/14/14 - maturity value of $46,513,498 for an effective yield of 0.11% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.25% to 6.50% and due dates ranging from 8/31/14 to 1/15/29, valued at $60,693,899) (IR) 46,500,000 46,500,000 Interest in $255,000,000 joint tri-party term repurchase agreement dated 10/30/13 with Barclays Capital, Inc. due 11/6/13 - maturity value of $135,001,575 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 1.353% to 6.06% and due dates ranging from 7/1/19 to 6/1/43, valued at $260,100,000) 135,000,000 135,000,000 Interest in $255,000,000 joint tri-party term repurchase agreement dated 10/30/13 with Citigroup Global Markets, Inc./Salomon Brothers due 11/6/13 - maturity value of $135,001,838 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 2.17% to 6.195% and due dates ranging from 12/1/24 to 6/15/48, valued at $260,100,001) 135,000,000 135,000,000 Interest in $34,300,000 joint tri-party term repurchase agreement dated 10/30/13 with JPMorgan Securities, Inc. due 11/6/13 - maturity value of $18,200,212 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 8.00% and due dates ranging from 4/1/17 to 1/1/48, valued at $34,986,601) 18,200,000 18,200,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 10/29/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 11/5/13 - maturity value of $53,700,627 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 1.817% to 6.50% and due dates ranging from 12/1/16 to 10/1/43, valued at $102,000,000) 53,700,000 53,700,000 Interest in $59,500,000 joint tri-party term repurchase agreement dated 10/11/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 1/13/14 - maturity value of $46,516,998 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 2.44% to 6.00% and due dates ranging from 3/1/18 to 10/01/43, valued at $60,690,000) (IR) 46,500,000 46,500,000 Interest in $70,500,000 joint tri-party term repurchase agreement dated 9/4/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 12/3/13 - maturity value of $46,008,050 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 2.183% to 6.50% and due dates ranging from 3/1/18 to 11/1/43 valued at $71,910,000) (IR) 46,000,000 46,000,000 Interest in $65,000,000 joint tri-party term repurchase agreement dated 9/19/13 with RBC Capital Markets, LLC due 2/19/14 - maturity value of $46,015,640 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 2.506% to 4.50% and due dates ranging from 3/1/41 to 11/1/43, valued at $66,306,336) (IR) 46,000,000 46,000,000 Interest in $76,000,000 joint tri-party term repurchase agreement dated 8/28/13 with RBC Capital Markets, LLC due 11/26/13 - maturity value of $56,709,923 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 2.10% to 4.50% and due dates ranging from 3/1/41 to 11/1/43, valued at $77,529,798) (IR) 56,700,000 56,700,000 Interest in $75,000,000 tri-party repurchase agreement dated 10/31/13 with Barclays Capital, Inc. due 11/1/13 - maturity value of $75,000,167 for an effective yield of 0.08% (collateralized by a U.S. Treasury note with a coupon rate of 0.625% and a due date of 7/15/16, valued at $76,500,092) 75,000,000 75,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 10/31/13 with Credit Suisse Securities (USA), LLC due 11/1/13 - maturity value of $50,000,111 for an effective yield of 0.08% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 1.875% and due dates ranging from 6/30/15 to 2/28/17, valued at $51,004,439) 50,000,000 50,000,000 Interest in $25,000,000 tri-party term repurchase agreement dated 9/9/13 with Deutsche Bank Securities, Inc. due 12/9/13 - maturity value of $25,004,424 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 6.00% and due dates ranging from 8/01/27 to 9/01/43, valued at $25,500,000) (IR) 25,000,000 25,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 10/31/13 with JPMorgan Securities, Inc. due 11/1/13 - maturity value of $50,000,125 for an effective yield of 0.09% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.125% to 1.375% and due dates ranging from 1/15/20 to 7/15/22, valued at $51,004,310) 50,000,000 50,000,000 Total repurchase agreements (cost $1,099,886,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (19.6%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank unsec. discount notes 0.165 12/2/13 $8,000,000 $7,999,792 Federal Farm Credit Bank unsec. discount notes 0.150 12/4/13 20,000,000 19,999,460 Federal Farm Credit Bank unsec. discount notes 0.142 11/21/13 30,000,000 29,999,670 Federal Farm Credit Bank unsec. discount notes 0.130 11/20/13 30,000,000 29,999,670 Federal Farm Credit Bank unsec. discount notes 0.120 12/13/13 8,500,000 8,499,703 Federal Farm Credit Bank unsec. discount notes 0.020 11/4/13 25,750,000 25,749,949 Federal Home Loan Bank unsec. discount notes 0.150 2/10/14 26,000,000 25,997,088 Federal Home Loan Bank unsec. discount notes 0.138 12/27/13 41,078,000 41,076,069 Federal Home Loan Bank unsec. discount notes 0.130 12/18/13 10,500,000 10,499,591 Federal Home Loan Bank unsec. discount notes 0.100 11/20/13 9,000,000 8,999,901 Federal Home Loan Mortgage Corp. unsec. discount notes 0.145 1/13/14 39,575,000 39,572,586 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 11/18/13 6,500,000 6,499,942 Federal Home Loan Mortgage Corp. unsec. discount notes 0.060 2/24/14 8,310,000 8,308,936 Federal National Mortgage Association unsec. discount notes 0.144 11/1/13 17,500,000 17,500,000 Federal National Mortgage Association unsec. discount notes 0.135 2/3/14 16,000,000 15,998,336 Federal National Mortgage Association unsec. discount notes 0.130 2/13/14 26,750,000 26,746,897 Federal National Mortgage Association unsec. discount notes 0.125 12/2/13 30,000,000 29,999,220 Federal National Mortgage Association unsec. discount notes 0.100 1/8/14 32,000,000 31,998,176 Federal National Mortgage Association unsec. discount notes 0.100 11/20/13 52,728,000 52,727,420 Federal National Mortgage Association unsec. discount notes 0.093 2/12/14 25,000,000 24,997,150 Federal National Mortgage Association unsec. discount notes 0.075 11/13/13 25,000,000 24,999,822 Total U.S. government agency obligations (cost $488,110,906) COMMERCIAL PAPER (14.2%) (a) Yield (%) Maturity date Principal amount Value Barclays Bank PLC CCP 144A Ser. 10-1 (United Kingdom) 0.180 11/13/13 $11,000,000 $10,999,583 BPCE SA (France) 0.175 12/5/13 12,000,000 11,998,216 Canada (Government of) (Canada) 0.170 12/2/13 20,000,000 19,999,414 Chevron Corp. 0.170 12/9/13 10,750,000 10,748,533 Coca-Cola Co. (The) 0.080 12/6/13 5,400,000 5,399,633 COFCO Capital Corp. 0.200 11/21/13 9,200,000 9,199,303 Commonwealth Bank of Australia (Australia) 0.180 1/13/14 24,500,000 24,493,503 ENI Finance USA, Inc. 0.250 11/1/13 10,750,000 10,749,896 Export Development Canada (Canada) 0.150 11/21/13 8,800,000 8,799,846 Export Development Canada (Canada) 0.130 2/18/14 12,000,000 11,996,700 General Electric Capital Corp. 0.100 1/21/14 24,000,000 23,995,135 HSBC USA, Inc. (United Kingdom) 0.170 1/8/14 25,000,000 24,992,525 ICICI Bank, Ltd./Bahrain (Bahrain) 0.180 12/17/13 10,500,000 10,497,258 ICICI Bank, Ltd./Hong Kong (Hong Kong) 0.180 12/17/13 11,000,000 10,998,090 ICICI Bank, Ltd./New York, NY 0.250 11/7/13 12,575,000 12,574,658 JPMorgan Chase & Co. 0.200 12/12/13 3,500,000 3,499,567 Marriott International, Inc./DE 0.280 11/29/13 11,750,000 11,747,652 Nestle Capital Corp. 144A 0.100 11/15/13 20,000,000 19,999,750 Nordea Bank AB (Sweden) 0.155 12/16/13 21,500,000 21,496,401 Roche Holdings, Inc. (Switzerland) 0.070 12/11/13 10,500,000 10,499,286 Spectra Energy Partners, LP 0.380 11/1/13 12,000,000 11,999,906 State Street Corp. 0.160 12/5/13 10,210,000 10,208,878 State Street Corp. 0.130 1/8/14 15,000,000 14,994,653 Toyota Motor Credit Corp. 0.140 12/19/13 22,000,000 21,996,916 Wal-Mart Stores, Inc. 0.100 12/3/13 20,730,000 20,729,353 Total commercial paper (cost $354,602,470) ASSET-BACKED COMMERCIAL PAPER (10.0%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.150 11/18/13 $12,400,000 $12,399,163 Bedford Row Funding Corp. 0.160 2/10/14 5,000,000 4,997,195 CHARTA, LLC 0.120 11/1/13 10,000,000 9,999,956 CRC Funding, LLC 0.150 11/19/13 13,125,000 13,123,428 Fairway Finance, LLC (Canada) 0.150 11/20/13 7,000,000 6,999,463 Gotham Funding Corp. (Japan) 0.180 12/3/13 21,170,000 21,166,661 Gotham Funding Corp. (Japan) 0.150 12/5/13 4,000,000 3,999,327 Liberty Street Funding, LLC (Canada) 0.170 11/12/13 26,000,000 25,998,760 Manhattan Asset Funding Co., LLC (Japan) 0.180 1/21/14 21,000,000 20,990,002 Manhattan Asset Funding Co., LLC (Japan) 0.150 11/19/13 6,000,000 5,999,503 MetLife Short Term Funding, LLC 0.120 12/9/13 13,000,000 12,997,943 MetLife Short Term Funding, LLC 0.110 11/12/13 9,000,000 8,999,661 Northern Pines Funding, LLC (Germany) 0.140 11/14/13 2,400,000 2,399,890 Northern Pines Funding, LLC (Germany) 0.140 11/7/13 11,125,000 11,124,784 Old Line Funding, LLC 0.190 12/13/13 13,200,000 13,197,966 Old Line Funding, LLC 144A 0.190 1/10/14 13,500,000 13,498,003 Regency Markets No. 1, LLC 0.200 11/15/13 24,000,000 23,998,500 Straight-A Funding, LLC 0.120 11/7/13 23,848,000 23,847,721 Working Capital Management Co. (Japan) 0.170 12/3/13 3,000,000 2,999,582 Working Capital Management Co. (Japan) 0.170 11/13/13 5,000,000 4,999,775 Working Capital Management Co. (Japan) 0.160 11/1/13 5,300,000 5,299,984 Total asset-backed commercial paper (cost $249,035,749) U.S. TREASURY OBLIGATIONS (3.9%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.137 6/26/14 $13,500,000 $13,494,006 U.S. Treasury Bills 0.135 8/21/14 27,250,000 27,232,805 U.S. Treasury Bills 0.134 8/21/14 25,000,000 24,984,225 U.S. Treasury Notes (k) 2.250 5/31/14 30,355,000 30,730,139 Total U.S. treasury obligations (cost $96,407,374) TIME DEPOSITS (2.9%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.090 11/1/13 $24,000,000 $24,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.080 11/1/13 24,000,000 24,000,000 Societe Generale/Cayman Islands (Cayman Islands) 0.080 11/1/13 24,000,000 24,000,000 Total time deposits (cost $72,000,000) CERTIFICATES OF DEPOSIT (2.6%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal/Chicago, IL (Canada) 0.160 12/23/13 $15,000,000 $15,000,882 DnB Bank ASA/New York (Norway) 0.150 1/30/14 27,000,000 26,998,637 Svenska Handelsbanken/New York, NY (Sweden) 0.165 12/19/13 23,000,000 23,000,469 Total certificates of deposit (cost $65,000,000) MUNICIPAL BONDS AND NOTES (2.4%) (a) Yield (%) Maturity date Principal amount Value Board of Regents of University of Texas System Commercial Paper, Ser. B 0.110 12/16/13 $8,500,000 $8,500,000 Catholic Health Initiatives Commercial Paper, Ser. A 0.160 11/18/13 12,000,000 11,999,430 Johns Hopkins University Commercial Paper, Ser. B 0.100 12/5/13 9,839,000 9,839,000 Yale University Commercial Paper 0.100 11/6/13 29,800,000 29,799,651 Total municipal bonds and notes (cost $60,137,679) CORPORATE BONDS AND NOTES (0.8%) (a) Interest rate (%) Maturity date Principal amount Value Toronto-Dominion Bank (The) sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.715 11/1/13 $21,000,000 $21,000,000 Total corporate bonds and notes (cost $21,000,000) TOTAL INVESTMENTS Total investments (cost $2,506,180,178) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $2,492,826,489. (b) The aggregate identified cost on a tax basis is $2,506,180,178, resulting in gross unrealized appreciation and depreciation of $113,230 and $6,864, respectively, or net unrealized appreciation of $106,366. (k) The rates shown are the current interest rates at the close of the reporting period. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $249,037,267 $— Certificates of deposit — 64,999,988 — Commercial paper — 354,614,655 — Corporate bonds and notes — 21,000,000 — Municipal bonds and notes — 60,138,081 — Repurchase agreements — 1,099,886,000 — Time deposits — 72,000,000 — U.S. government agency obligations — 488,169,378 — U.S. treasury obligations — 96,441,175 — Totals by level $— $— The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Citigroup BNP Paribas Global Markets, Credit Suisse JPMorgan Merrill Lynch, Bank of Nova Barclays Securities Inc./Salomon Securities Deutsche Bank Goldman Securities, Pierce, Fenner RBC Capital Scotia Capital, Inc. Corp. Brothers (USA), LLC Securities Inc. Sachs & Co. Inc. and Smith Inc. Markets, LLC Total Assets: Repurchase agreements $1,099,886,000 Total Assets $1,099,886,000 Liabilities: Total Liabilities $ Total Financial and Derivative Net Assets $1,099,886,000 Total collateral received (pledged)##† $ Net amount $1,099,886,000 ##Any over-collateralization of total financial and derivative net assets is not shown. †Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
